DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 3,574,002), as cited in the IDS dated 8/25/2021, hereinafter “Hayden.”
Regarding claim 15, Hayden teaches a duplex (i.e. dual phase) stainless steel  (Col. 1 L. 31-32, Col 5 L. 44-48) which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Hayden
Citation
Relationship
C
0.03 or less
About 0.03 or less
Col. 4 L. 21-24
The Same
Si
1 or less
Up to 1
Col. 2 L. 61
The Same
Mn
0.10-1.5
Up to 1
Col. 2 L. 61
Overlapping
P
0.030 or less
As low as possible
Col. 5 L. 2-4
Overlapping
S
0.005 or less
As low as possible
Col. 5 L. 2-4
Overlapping
Cr
20.0-30.0
About 23-35
Col. 3 L. 46-52
Overlapping
Ni
5.0-10.0
About 4.5-12
Col. 3 L. 40-41
Encompassing
Mo
2.0-5.0
Up to about 3
Col. 2 L. 62
Overlapping
Cu
2.7-6.0
Up to about 2.5
Col. 2 L. 63
Overlapping
N
0.03 or less
As low as possible
Not more than about 0.005
Col. 5 L. 2-4
Col. 5 L. 15-17
Within





Microstructure




Austenite
20-70
20-80
Col. 12 L. 62-64
Overlapping
Ferrite
30-80
20-80
Col. 12 L. 62-64
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Regarding the Cu content, Hayden teaches a range of up to about 2.5% Cu (Col. 2 L. 63), which overlaps with the instantly claimed range of 2.7-6.0% Cu. Note that the upper end of the range taught by Hayden, about 2.5% Cu, reasonably includes 2.7% Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Alternatively, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Hayden teaches a microstructure that overlaps with the instantly claimed ranges, as shown above, and tensile strength and absorption energy that read on that of the instant claim 1, as discussed in detail below.
Hayden further teaches the steel having a yield strength as high as 1429 MPa (Table XVIII, 80%E) depending on the treatment of the steel, which overlaps the claimed yield strength of 655 MPa or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Hayden further teaches a Charpy V-notch impact energy up to 75 ft-lbs (101.69 J) and higher at room temperature (Col. 5 L. 18-31), which overlaps with the instantly claimed absorption energy of 40 J or more as measured by a Charpy impact test. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
It is noted that that the Charpy impact test of Hayden is conducted at room temperature (Col. 5 L. 18-31) rather than at -10°C. However, as the Charpy V-notch impact energy of Hayden has substantial overlap with the instantly claimed Charpy impact test value of 40 J or more, one of ordinary skill in the art would expect the steel of Hayden to also have an overlapping range when measured using the Charpy impact test at -10°C. 
In the alternative, Hayden teaches a steel having an overlapping composition, microstructure, and yield strength, as discussed above, and further teaches that its steel is made by a substantially similar process comprising solution treating at about 1400-1850°F (760-1010°C), followed by cooling or quenching to room temperature, wherein the steel may thereafter be age hardened (Col. 5 L. 32-35, Col. 5 L. 44-48, Col. 12 L. 14-17, Col. 12 L. 56-64). Hayden teaches that the cooling may be air cooling or water quenching, and the aging treatment may be at 900 °F (482.22°C) (Col. 20 L. 64-65, Table XVIII).
This process is substantially similar to paragraph [0020] [8] of the instant specification, which comprises a solution heat treatment in which the stainless steel is heated to a heating temperature of 1,000°C or more and cooled to a temperature of 300°C or less at an average cooling rate of air cooling or faster, followed by an aging heat treatment in which the stainless steel is heated to a temperature of 350°C to 600°C and cooled. Note that the solution heat treatment of Hayden overlaps with that of the instant method, and Hayden teaches the cooling may be air cooling. Hayden also teaches an aging temperature that falls squarely within the range recited in the instant method. Furthermore, although Hayden does not explicitly teach cooling after the aging treatment, the steel would necessarily be cooled thereafter for use or further processing.
Therefore, as Hayden teaches a steel having an overlapping composition, microstructure, and yield strength, as discussed above, and further teaches that its steel is made by a substantially similar process, as set forth above, an absorption energy vE-10 of 40 J or more as measured by a Charpy impact test at a test temperature of -10°C would have naturally flowed from the teachings of Hayden.
Regarding Claim 16, Hayden teaches the claim elements as discussed above. Hayden further teaches the steel containing the elements as shown in Table 2.
Table 2
Element
Claim
Hayden
Citation
Relationship
V
0.02-0.2
Up to 1
Col. 2 L. 58
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden (US 3,574,002) as applied to claims 15-16 above, and in the alternative, further in view of Kangas (US 6,689,231).
Regarding claims 17 and 18, Hayden does not explicitly teach that its steel has the instantly claimed GSI value of 176 or more. However, as Hayden teaches a steel having an overlapping composition, microstructure, and yield strength, as discussed above, and further teaches that its steel is made by a substantially similar process, as set forth above regarding claim 15, a GSI value of 176 or more would have naturally flowed from the teachings of Hayden. Furthermore, note that the Figure in the instant specification shows that the GSI value is highly correlated to the absorption energy, and shows that an absorption energy of about 80 J correlates to a GSI of about 200. As Hayden teaches an absorption energy up to 75 ft-lbs (101.69 J) and higher (Col. 5 L. 18-31), as discussed above regarding claim 15, one of ordinary skill in the art would expect the steel of Hayden to have a GSI of 176 or more, especially in the upper part of the range taught by Hayden (e.g., 75 ft-lb and higher).
Hayden teaches that its steel may be worked, for example by extrusion (Col. 3 L. 15-17, Col. 6 L. 16, Col. 8 L. 4, Col. 13 L. 9, Col. 23 L. 13-17), into various shapes including tubing (i.e. pipe) (Col. 23 L. 13-17). A pipe made by extrusion instead of rolling and welding would result in a pipe with seams (i.e. seamless steel pipe), which reads on the instant claims 17-18.
In the alternative, Kangas teaches that a ferritic-austenitic steel having a composition similar to that of Richardson and having good corrosion properties is may be hot extruded into a seamless tube (i.e. pipe) for use as umbilical tubes in seawater environments (Title, Abstract, col. 1 ln. 7-17). Note that Hayden teaches a ferritic-austenitic steel (Col. 5 L. 44-48, Col. 12 L. 56-64) having outstanding corrosion resistance (Col. 23 L. 8-13). Hayden further teaches that its steel may be  extruded(Col. 3 L. 15-17, Col. 6 L. 16, Col. 8 L. 4, Col. 13 L. 9, Col. 23 L. 13-17) into various shapes including tubing (i.e. pipe) (Col. 23 L. 13-17).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to hot extrude the ferritic-austenitic steel of Hayden to provide a seamless tube for use as umbilical tubes in seawater environments, with a reasonable expectation of success, as Kangas teaches that similar steels are suitable for such purposes (Title, Abstract, col. 1 ln. 7-17). Furthermore, note that changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/476,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 15, claim 1 of the reference application teaches a duplex (i.e. dual-phase) stainless steel having a chemical composition comprising, by mass%, ranges of C, Si, Mn, P, S, Cr, Ni, Mo, Cu, and N that are identical to or falls within that of the instant claim 15, with the balance being Fe and unavoidable impurities. Claim 1 of the reference application teaches a structure that is 20-70 % austenite phase and 30-80% ferrite phase, by volume fraction, which is identical to that of the instant claim 16.  Claim 1 of the reference application further teaches a yield strength of 758 MPa or more, which satisfies the instantly claimed range of 655 MPa or more.
Claim 1 of the reference application does not explicitly teach that its steel has an absorption energy vE-10 of 40 J or more as measured by a Charpy impact test at a test temperature of -10°C. 
However, claim 1 of the reference application teaches a duplex stainless steel having a chemical composition that satisfies that of the instant claim 15, has the same amount of ferrite and austenite, and has a yield strength that satisfies the instantly claimed range, and claims 3-4 of the reference application teaches an identical process of making comprising subjecting a stainless steel to a solution heat treatment in which the stainless steel is heated to a heating temperature of 1,000°C or more, and cooled to a temperature of 300°C or less at an average cooling rate of air cooling or faster; and subjecting the stainless steel to an aging heat treatment in which the stainless steel is heated to a temperature in a range of 350 to 600°C, and cooled.
This process is identical to paragraph [0020] [8] of the instant specification, which comprises a solution heat treatment in which the stainless steel is heated to a heating temperature of 1,000°C or more and cooled to a temperature of 300°C or less at an average cooling rate of air cooling or faster, followed by an aging heat treatment in which the stainless steel is heated to a temperature of 350°C to 600°C and cooled.
Thus, the claimed absorption energy would have naturally flowed from the teachings of claims 1 and 3-4 of the reference application. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Regarding the instant claim 16, claim 2 of the reference application recites the same groups, elements, and ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/476,970 (reference application), as applied to claims 15-16 above, and further in view of Kangas (US 6,689,231).
Regarding the instant claims 17 and 18, claims 1-4 of the reference application render obvious the instant claims 15 and 16, as detailed above, but do not explicitly teach the instantly claimed GSI value of 176 or more. 
However, claim 1 of the reference application teaches a duplex stainless steel having a chemical composition that meets that of the instant claim 15, has the same amount of ferrite and austenite, and has a yield strength that satisfies the instantly claimed range, and claims 3-4 of the reference application teaches an identical process of making, as discussed above regarding the instant claim 15. Therefore, the claimed GSI value of 176 or more would naturally flowed from the teachings of claims 1 and 3-4 of the reference application. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Furthermore, note that the Figure in the instant specification shows that the GSI value is highly correlated to the absorption energy, and appears to show that an absorption energy of 40 J or more correlates to a GSI of 176 or more. Therefore, as one of ordinary skill in the art would expect the steel of claims 1 and 3-4 of the reference application to have the instantly claimed absorption energy recited in the instant claim 15, as discussed above, one of ordinary skill in the art would also expect the steel of claims 1 and 3-4 of the reference application to have the instantly claimed GSI value of 176 or more.
Claims 1-4 of the reference application does not expressly teach that its stainless steel is a seamless steel pipe. 
However, Kangas teaches that a ferritic-austenitic steel having a composition and microstructure similar to that of claim 1 of the reference application may be hot extruded into a seamless tube (i.e. pipe) for use as umbilical tubes in seawater environments (Title, Abstract, col. 1 ln. 7-17). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to hot extrude the ferritic-austenitic steel of claim 1 of the reference application to provide a seamless tube for use as umbilical tubes in seawater environments, with a reasonable expectation of success, as Kangas teaches that similar steels are suitable for such purposes (Title, Abstract, col. 1 ln. 7-17). 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Hayden (US 3,574,002) fails to disclose or suggest the currently amended Cu range of 2.7 to 6.0% Cu. Applicant further argues that neither Hayden nor Kangas (US 6,689,231) disclose any examples satisfying the composition of the instant claim 15. Applicant further argues that since Comparative Steel E of the present application falls within the ranges of Hayden, with exception of Mn, resulted in inferior toughness, SSC resistance, and SCC resistance, a person of ordinary skill in the art would not have expected the steel of Hayden to achieve the advantages of the present invention relating to toughness, SSC resistance, and SCC resistance.
In response, Examiner notes that Hayden teaches a range of up to about 2.5% Cu (Col. 2 L. 63), which overlaps with the instantly claimed range of 2.7-6.0% Cu. Note that the upper end of the range taught by Hayden, about 2.5% Cu, reasonably includes 2.7% Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Alternatively, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Hayden teaches a microstructure that overlaps with the instantly claimed ranges, and tensile strength and absorption energy that read on that of the instant claim 1, as discussed in the rejections above.
In response to Applicant’s argument that neither Hayden nor Kangas disclose examples satisfying the composition of the instant claim 15, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). Similarly, the composition of Comparative Steel E of the present application is outside of the broad disclosure of Hayden, and is thus not representative of the teachings of Hayden. Even in the case that Comparative Steel E falls within the composition of Hayden, this example would not teach away from the broad disclosure of Hayden. In response to what appears to be allegations of criticality/unexpected results, Examiner notes that the cited comparative example does not provide sufficient evidence to demonstrate criticality of the claimed Cu range. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734